ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 was filed after the mailing date of the Notice of Allowance on February 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a know in the art generator set system as recited by independent claim 1, further comprising: 
a primary module comprising: 
a first guiding element; and 
a secondary module comprising: 
a second guiding element that is reciprocal to the first guiding element such that, during installation of the secondary module, the second guiding element is configured to interface with the first guiding element to align the secondary module for purposes of automatically electrically or fluidically coupling the primary module to the secondary module upon assembling the primary frame and the secondary frame. 
The prior art of record, taken alone or in combination, does not teach or suggest a know in the art method as recited by independent claim 12, further comprising the steps of: 
assembling a primary module of a generator set system and a secondary module of the generator set system, wherein: 
the primary module comprises a first guiding element; and 
the secondary module comprises a second guiding element that is reciprocal to the first guiding element; 
wherein assembling primary module and the secondary module causes the second guiding element to interface with the first guiding element in order to align the secondary module for purposes of automatically electrically or fluidically coupling the primary module to the secondary module. 
Dependent claims 2-11 and 13-20 are not considered allowable on their own merit, but due to their respective dependence on allowed independent claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 18, 2022